Josiah Hobart formerly Mar of the Ship Golden Falcon plaint, agt Richard Mosely formerly Owner of a quarter part of the sd Ship Defendt in an action of debt to the value of ten pounds thirteen Shillings & four pence in mony due to the saide Hobart for a quarter part of the wages of himselfe & his Servant in the sd Ship from the begining of May. 1673. till the last of October which is Six months & was till the time [ 345 ] of the sd Ship began her voyage from Barbados & bound for London which sd Summe the sd Mosely oweth to the sd Hobart as hee was then owner of one quarter part of the sd Ship & sd Hobart Mar of her with all other damages according to attachmt dat. Octobr 14° 1675. . . . The Jury . . . founde for the Defendt costs of Court: The plaint, appealed from this judgement unto the next Court of Assistants, and himselfe principall in £.5. & Jn° Woodmansey & Ephraim Turner Sureties in Fifty Shillings apeice acknowledged themselues respectiuely bound to . . . prosecute his appeale . . .